Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3/10/2022 has been entered. Claims 3-5 are cancelled, and new claim 12 is added. Claims 1-2 and 6-12 are currently pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Mr. Joshua B. Goldberg (Reg. No. 44126) on 06/13/2022.
The application has been amended as follows:
1. (Currently Amended) A double-sided tape, wherein the double-sided tape comprises a first adhesive surface and a second adhesive surface disposed oppositely in a thickness direction; and 
at least one of the first adhesive surface and the second adhesive surface of the double-sided tape is provided with a plurality of recesses,
wherein each of the plurality of recesses has an opening in a thickness direction and a width direction of the double-sided tape, wherein the opening of each recess, in the width direction of the double-sided tape, is open to only one side of the width direction, and the double-sided tape extends in a length direction,
wherein each of the recesses has an orthographic projection of a triangle shape in the thickness direction, only one side of the triangle is the opening of each recess in the width direction of the double-sided tape, and the plurality of recesses are arranged in a spaced and staggered manner in the length direction of the double-sided tape, and
wherein an elastic layer is disposed between the first adhesive surface and the second adhesive surface, in which bottoms of the plurality of recesses are located.
2. (Cancelled)
8. (Cancelled)
12. (Currently Amended) A double-sided tape, wherein the double-sided tape comprises a first adhesive surface and a second adhesive surface disposed oppositely in a thickness direction; and 
at least one of the first adhesive surface and the second adhesive surface of the double-sided tape is provided with a plurality of recesses, 
wherein each of the plurality of recesses has an opening in a thickness direction and a width direction of the double-sided tape, wherein the opening of each recess, in the width direction of the double-sided tape, is open to only one side of the width direction, and the double-sided tape extends in a length direction,
wherein each of the recesses has an orthographic projection of a rectangle shape in the thickness direction, only one side of the rectangle is the opening of each recess in the width direction of the double-sided tape, and the plurality of recesses are arranged in a spaced and staggered manner in the length direction of the double-sided tape, and
wherein an elastic layer is disposed between the first adhesive surface and the second adhesive surface, in which bottoms of the plurality of recesses are located.

Allowable Subject Matter
Claims 1, 6-7 and 9-12 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a double-sided tape as set forth in claims 1, 6-7 and 9-12.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a double-sided tape comprising a first adhesive surface and a second adhesive surface disposed oppositely in a thickness direction; and at least one of the first adhesive surface and the second adhesive surface of the double-sided tape is provided with a plurality of recesses, wherein each of the plurality of recesses has an opening in a thickness direction and a width direction of the double-sided tape, the double-sided tape extends in a length direction, wherein each of the recesses has an orthographic projection of a triangle shape in the thickness direction, wherein an elastic layer is disposed between the first adhesive surface and the second adhesive surface, in which bottoms of the plurality of recesses are located; and wherein “the opening of each recess, in the width direction of the double-sided tape, is open to only one side of the width direction, only one side of the triangle is the opening of each recess in the width direction of the double-sided tape, and the plurality of recesses are arranged in a spaced and staggered manner in the length direction of the double-sided tape” in combination with the other required elements of the claim.
Claims 6-7 and 9-11 are allowable due to their dependency.
The most relevant reference, Zeng (US 2018/0361705) in view of Perron (CN105338939A) only discloses a double-sided tape comprising a first adhesive surface and a second adhesive surface disposed oppositely in a thickness direction; and at least one of the first adhesive surface and the second adhesive surface of the double-sided tape is provided with a plurality of recesses, wherein each of the plurality of recesses has an opening in a thickness direction and a width direction of the double-sided tape, the double-sided tape extends in a length direction, wherein each of the recesses has an orthographic projection of a triangle shape in the thickness direction, wherein an elastic layer is disposed between the first adhesive surface and the second adhesive surface, in which bottoms of the plurality of recesses are located. However they do not teach or suggest that “the opening of each recess, in the width direction of the double-sided tape, is open to only one side of the width direction, only one side of the triangle is the opening of each recess in the width direction of the double-sided tape, and the plurality of recesses are arranged in a spaced and staggered manner in the length direction of the double-sided tape” in combination with the other required elements of the claim.
Matsuo (JP2863029B2), Kuninobu (JP2015155509A) and Furukawa (US 2001/0053648) are also silent as of the specific limitation in combination with the other required elements of the claim.

Regarding claim 12, the prior art of record, taken along or in combination, fails to disclose or suggest a double-sided tape comprising a first adhesive surface and a second adhesive surface disposed oppositely in a thickness direction; and at least one of the first adhesive surface and the second adhesive surface of the double-sided tape is provided with a plurality of recesses, wherein each of the plurality of recesses has an opening in a thickness direction and a width direction of the double-sided tape, the double-sided tape extends in a length direction, wherein each of the recesses has an orthographic projection of a rectangle shape in the thickness direction, wherein an elastic layer is disposed between the first adhesive surface and the second adhesive surface, in which bottoms of the plurality of recesses are located; and wherein “the opening of each recess, in the width direction of the double-sided tape, is open to only one side of the width direction, only one side of the rectangle is the opening of each recess in the width direction of the double-sided tape, and the plurality of recesses are arranged in a spaced and staggered manner in the length direction of the double-sided tape” in combination with the other required elements of the claim.
The most relevant reference, Zeng (US 2018/0361705) only discloses a double-sided tape comprising a first adhesive surface and a second adhesive surface disposed oppositely in a thickness direction; and at least one of the first adhesive surface and the second adhesive surface of the double-sided tape is provided with a plurality of recesses, wherein each of the plurality of recesses has an opening in a thickness direction and a width direction of the double-sided tape, the double-sided tape extends in a length direction, wherein each of the recesses has an orthographic projection of a rectangle shape in the thickness direction, wherein an elastic layer is disposed between the first adhesive surface and the second adhesive surface, in which bottoms of the plurality of recesses are located. However Zeng does not teach or suggest that “the opening of each recess, in the width direction of the double-sided tape, is open to only one side of the width direction, only one side of the rectangle is the opening of each recess in the width direction of the double-sided tape, and the plurality of recesses are arranged in a spaced and staggered manner in the length direction of the double-sided tape” in combination with the other required elements of the claim.
Perron (CN105338939A), Matsuo (JP2863029B2), Kuninobu (JP2015155509A) and Furukawa (US 2001/0053648) are also silent as of the specific limitation in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871